Citation Nr: 0502712	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for Hepatitis C infection claimed as the result of 
blood transfused during a June 1975 surgery in a VA hospital.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from August 1965 to August 1968, including one year in 
Vietnam.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that, in part, denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, and denied service connection for Hepatitis C and 
PTSD.  

In July 2004, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(1).  A 
transcript of the hearing testimony is in the claims file.  
At the hearing, the appellant withdrew an appeal for the 
reopening of his claim of entitlement to service connection 
for dengue fever.  Therefore, the Board finds that the appeal 
for the reopening of a claim of entitlement to service 
connection for dengue fever has been withdrawn.  38 C.F.R. 
§ 20.204.

In connection with the July 2004 videoconference hearing, and 
subsequent to the issuance of the May 2004 Supplemental 
Statement of the Case, the appellant submitted additional 
evidence concerning his claims.  The Board most recently 
received more evidence in November 2004.  The appellant also 
provided written waivers of review by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  In any case, 
since the case is being remanded, the RO will have the 
opportunity to consider the evidence submitted to the Board.

The Board also notes that, in written argument submitted by 
the appellant's representative in July 2004, and during the 
videoconference hearing, it was stated that service 
connection claims submitted in 1980 were not adjudicated.  
Contrary to the appellant's contention, review of the record 
reveals that the RO issued a rating in May 1980 that denied 
pension benefits and also denied service connection for 
paranoid schizophrenia and dengue fever.  The May 21, 1980, 
notice letter to the appellant from the RO stated that the 
disabilities of dengue fever, a nervous disorder and exposure 
to Agent Orange were not incurred in or aggravated by 
service.  The appellant did not appeal that RO rating action.  
The May 1980 rating decision therefore represents the last 
final action on the merits of the nervous disorder claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994); Evans v. Brown, 9 
Vet. App. 273 (1996).  

In this case, the issue of service connection for a nervous 
condition as addressed in 1980 is separate from the issue of 
service connection for PTSD.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  In Ephraim, the Federal Circuit held 
that a claim based on the diagnosis of a new mental disorder 
constitutes a new claim when the new disorder had not been 
diagnosed and considered at the time of a prior Notice of 
Disagreement.  The appellant's September 2000 service 
connection claim at issue in this case was specifically for 
PTSD.  Therefore, the issues on appeal are as listed on the 
title page.  If the appellant desires to renew a claim of 
service connection for schizophrenia, this should be 
communicated to the RO.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The Board notes that all VCAA notice obligations have not 
been satisfied as to the appellant's 38 U.S.C.A. § 1151 claim 
in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, the RO has not ensured that the appellant was 
advised specifically of what he needs to establish his claim 
under 38 U.S.C.A. § 1151, of what the evidence shows, and of 
his and VA's respective responsibilities in development of 
the evidence.

Review of the medical evidence of record demonstrates that 
the appellant underwent testing for Hepatitis C in July 1991 
and November 1995; the results document reactive anti-
Hepatitis C antibody.  No comprehensive review of the 
appellant's medical history with opinion as to the onset of 
any hepatitis has been accomplished (the appellant has also 
tested positive for Hepatitis A and B).  Nor has an analysis 
of risk factors been undertaken, such as past drug use 
(including "speed" and cocaine), sexual contacts, boxing, 
bar fights, stabbing, or multiple tattoos.

Turning to the appellant's PTSD claim, the Board notes that 
the appellant's service personnel records are not in 
evidence.  The RO should obtain these records and associate 
them with the claims file.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In this case, the record does not indicate that the RO 
decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
he was subjected to enemy attacks, including mortar or rocket 
attacks.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded VA examinations/VA medical record reviews to 
determine if any claimed Hepatitis C or PTSD is traceable to 
his period of active military duty.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claims of service connection, and his 
38 U.S.C.A. § 1151 claim, and of what 
part of such evidence he should obtain 
and what part the RO will yet attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to any one 
of his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
Hepatitis C or PTSD.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
if not already of record.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should ascertain whether the 
appellant is listed in Oklahoma public 
health records at the appropriate local 
health department as a confirmed case of 
Hepatitis C.  See OKLA ADMIN. CODE 310:515-
1-4 (2004).

4.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
an infectious diseases specialist.  The 
reviewer should be provided with the 
appellant's claims file, including any 
records obtained pursuant to the above-
mentioned development, and a copy of this 
remand.  The reviewer should render an 
opinion as to whether the appellant has 
Hepatitis C and, if so, discuss the 
etiology and onset date of the condition.  
The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any confirmed 
Hepatitis C infection is etiologically 
related to the risk factor.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any documented Hepatitis C is 
related to the appellant's period of 
active military service.  The basis of 
the opinion should be included in the 
document containing the opinion.

If a physical examination or laboratory 
testing is necessary before an opinion 
can be rendered, the RO should arrange 
for said examination to take place.

5.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, including 
the veteran.  These records should be 
associated with the claims file.  If 
there are no records found, documentation 
used in making that determination should 
be included in the claims file.

6.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases or individuals involved in 
the events.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

7.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request copies 
of the pertinent morning reports, 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit in Vietnam that would provide 
information about the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification.  The USASCRUR 
should specifically address each of the 
appellant's contentions regarding his 
unit and whether he would have been 
subjected to rocket attacks and/or mortar 
attacks with that unit or at any 
specified airfield or firebase, in 
particular, at Camp Alpha during January 
1966.

8.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

9.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arriving at a diagnosis.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

10.  Upon receipt of the VA 
examiner/reviewer reports, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.

11.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the three claims 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  Appropriate time is to 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

